DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 09/06/19.  The request for foreign priority to a corresponding Japanese application filed 03/10/17 has been received and is proper.  Claims 1-8 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected because claim 1 recites “the disc partitioning the inside of the case member” but this term lacks sufficient antecedent basis.  See claim 1, lines 20.  Is this the same component as the “annular disc?”  This ambiguity renders the claim indefinite.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Kim
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(2) as being  by Kim (U.S. Patent No. 10,001,189) (effective filing date: 09/17/15).  Kim is directed to a shock absorber.
Claim 1: Kim discloses a damper [Fig. 3], comprising: a cylinder (10) in which a working fluid is sealed; a piston (20) slidably fitted into the cylinder and configured to partition an inside of the cylinder into a first cylinder chamber (12) and a second cylinder chamber (11); a piston rod (30) in which one end side is connected to the piston and an other end side extends to an outside of the cylinder; a first passage (P1) in which the working fluid flows out from one of the cylinder chambers due to movement of the piston; a second passage (P2 or P3) provided in parallel to the first passage; a first damping force generation mechanism (400, 410, 420, 430) provided in the first passage to generate a damping force; an annular case member (200a) having a bottomed cylindrical shape which penetrates a shaft-shaped member (bottom of 30) and has at least a portion of the second passage formed inside; an annular disc (230) which penetrates the shaft-shaped member and is disposed to face a bottom part (portion of 200a with holes 220, 227) of the case member in the case member to be able to be bent by the working fluid in the case member; a first chamber (210) communicating with the first cylinder chamber and a second chamber (space in 227 directly below 230) communicating with the second cylinder chamber which are provided by the disc partitioning the inside of the case member; a first through hole (227) provided in the bottom part of the case member and configured to communicate with the second chamber; a 
Claim 3: Kim discloses that the disc is of a clamp type which is partially clamped.  See Fig. 3. 
Claim 4: Kim discloses that the second damping force generation mechanism is disposed outside the case member to face the bottom part, and a second through hole (220) is provided in the bottom part to face the second damping force generation mechanism.  See Fig. 3. 
Claim 5: Kim discloses that the first through hole is provided on an outer side of the second through hole in the bottom part.  See Fig. 3. 
Claim 6: for this limitation, the 1st and 2nd through holes may be switched to be 220 and 227, respectively.  Both through holes are provided in the bottom part and communicate with the second chamber, and both through holes may be part of a bypass passage that communicates the first chamber with the second cylinder chamber. 
Claim 7: Kim discloses that the valve opening of the first damping force generation mechanism is adjusted by a pressure of a case chamber, and an introduction orifice [see Fig. 3 (top disk of 400 has orifice for P2)] is provided between the first passage and the case chamber. 
Claim 8: Kim discloses a plurality of the introduction orifices are provided in series.  See Fig. 3 (radially inner ends of 410, 420, 430 contain orifices for P2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kim in view of Ota
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ota et al. (U.S. Patent Pub. No. 2015/0041264).  Ota is directed to a shock absorber with a floating disc valve.  See Abstract. 
Claim 2: Kim is relied upon as in claim 1 above but the disc is of a clamp-type rather than a “floating-type.”  Ota discloses the use of a “floating type” disc (10) which is biased by a spring means (15), similarly permitting axial movement in its entirety while still being biased by the spring means.  Compare Figs. 1/6 and 3.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this alternative type of disc because it is a simple substitution, providing an equivalent type of well-known and commonly employed valve mechanism, albeit providing slightly different damping characteristics.  It is ultimately a design choice based on desired damping properties for the shock absorber and cost/availability of parts. . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 1, 2021